              Case 18-12491-CSS            Doc 2039       Filed 09/08/20       Page 1 of 1



                                UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF DELAWARE


IN RE:                                                           CHAPTER 11
PROMISE HEALTHCARE GROUP, LLC, ET AL.                            CASE NO. 18-12491 (CSS)



                              GOVERNMENT ATTORNEY CERTIFICATION
      Pursuant to the requirement of Local Rule 9010-1(e) for admittance of Government counsel to represent
the United States of America (or any officer or agency thereof) or any state or local government (or any officer
or agency thereof), the undersigned counsel hereby certifies the following in order to satisfy the requirement
to appear to represent Louisiana Department of Revenue in this action: I am admitted to practice law in
(court(s)) State of Louisiana and the U.S.D.C. for Eastern, Middle and Western Districts of
Louisiana. I am in good standing in all jurisdictions to which I have been admitted; and, further, I consent
to be bound by the Local Rules of the Bankruptcy Court-District of Delaware and submit to the jurisdiction
of this court for disciplinary purposes.
                                                   /s/ Florence Bonaccorso-Saenz

                                                  Agency/Organization:
                                                           Louisiana Department of Revenue
                                                  Name:    Florence Bonaccorso-Saenz
                                                  Address: 617 N. Third Street, Office 780
                                                           Baton Rouge, LA 70802
                                                  Phone: 225-219-2083 or 504-343-2833
                                                  Email: florence.saenz@la.gov




                                                                                                      Local Form 105A
